United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 17, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-40612
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE VLADIMIR HERNANDEZ-GONZALEZ,
also known as Domecio Infante,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:03-CR-1000-ALL
                        --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Vladimir Hernandez-Gonzalez appeals his guilty-plea

conviction of being an alien unlawfully present in the United

States after having been deported and having been previously

convicted of an aggravated felony.   Hernandez-Gonzalez argues for

the first time on appeal that the viability of Almendarez-Torres

v. United States, 523 U.S. 224 (1998), is in doubt given the

Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466

(2000).   He also argues that if Almendarez-Torres were overruled

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40612
                                -2-

and Blakely v. Washington, 124 S. Ct. 2531 (2004), were held to

apply to the federal Sentencing Guidelines, Hernandez-Gonzalez’s

sentence could not be enhanced by his prior convictions unless

those convictions were found beyond a reasonable doubt or

Hernandez-Gonzalez admitted to them.

     As Hernadez-Gonzalez concedes, Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90; see also

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).     As

Hernandez-Gonzalez also concedes, his Blakely argument is

foreclosed.   See United States v. Pineiro, 377 F.3d 464, 465-66

(5th Cir. 2004), petition for cert. filed (U.S. July 14, 2004)

(No. 04-5263).   The district court’s judgment is AFFIRMED.